Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 19-BG-107

                      IN RE KEVIN J. MCCANTS, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 493979)

          On Report and Recommendation of the Board on Professional
               Responsibility Hearing Committee Number Ten
                 Approving Petition for Negotiated Discipline
                          (DDN 459-12 & DDN 108-13)

                             (Decided: May 30, 2019)

Before GLICKMAN and BECKWITH, Associate Judges, and NEBEKER, Senior Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, §12.1(d) regarding the appropriate citation of this opinion.



      In this disciplinary matter, Hearing Committee Number Ten (the Committee)

recommends approval of a petition for negotiated attorney discipline. See D.C. Bar

R. XI, §12.1(c). The petition is based on respondent’s voluntary acknowledgement

that during his representation of two separate clients he violated D.C. Rules of
                                          2


Professional Conduct 1.4(a), 1.4(b), 1.5(b), 1.15(a), and 1.16(d). The violations

included failures to keep his clients reasonably informed, to provide them with

written notice of his fees, to maintain complete records after termination of the

representation, and to refund an unearned fee in a timely manner. The proposed

discipline is a ninety-day suspension from the practice of law, stayed in favor of one

year of unsupervised probation with conditions.



      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, §12.1(d), we agree

that this case is appropriate for negotiated discipline and that the proposed

disposition is not unduly lenient or inconsistent with dispositions imposed for

comparable professional misconduct. Accordingly, it is



      ORDERED that respondent Kevin J. McCants is hereby suspended from the

practice of law in the District of Columbia for ninety days, with the suspension being

stayed in favor of one year of unsupervised probation subject to the following

conditions: that respondent shall avoid future violations of the disciplinary rules of

any jurisdiction in which he is licensed during his probationary period; that he shall

promptly notify Disciplinary Counsel of any disciplinary complaint filed against him

and, when determined, of its disposition and any other discipline imposed by a

tribunal; that he shall complete a continuing legal education (CLE) course approved
                                           3


by Disciplinary Counsel and provide proof of attendance at all CLE sessions and the

results of all other training within thirty days of completion; and that he shall, within

six months, engage the D.C. Bar’s Practice Management Advisory Service to

conduct a review of his law practice. Additionally, respondent agrees that in the

event his probation is revoked and he is suspended from the practice of law in the

District of Columbia, his reinstatement shall be conditioned on his demonstration of

fitness to resume the practice of law.



                                         So ordered.